Citation Nr: 0810483	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected vascular headaches, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on a schedular basis. 

3.  Entitlement to an extraschedular rating for service-
connected vascular headaches under 38 C.F.R. § 3.321(b) 
(2007). 

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
previously remanded this case in February 2007 for further 
development. 

The issues of an increased rating for vascular headaches and 
TDIU on an extraschedular bases are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's only service-connected disability is vascular 
headaches, currently rated 50 percent disabling, the highest 
available schedular rating. 


CONCLUSIONS OF LAW

1.  There is no legal basis for assignment of a schedular 
rating in excess of 50 percent for service-connected vascular 
headaches. 

2.  The schedular requirements for a TDIU rating are not met, 
and a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2006 and March 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to higher ratings 
on a schedular basis.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit any evidence in his possession that 
pertains to his claim.  The Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  
The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the VCAA notices were 
provided after the initial rating decision.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issues 
on appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  The VC AA letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date. 

The Board also notes here that the issue of an increased 
rating on a schedular basis and the issue of a total rating 
based on individual unemployabilty on a schedular basis are 
being denied in this decision based on application of law.  
Under such circumstances, it is arguable that VCAA notice 
requirements do not apply.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet.App. 143, 149 
(2001).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of an increased rating and TDIU on a schedular 
basis. 

Increased Rating on a Schedular Basis

The veteran's service-connected vascular headache disability 
is rated 50 percent disabling under the provisions of 
Diagnostic Code 8100.  This rating contemplates very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Moreover, this 50 percent 
rating is the highest schedular rating assignable under Code 
8100.  In sum, there is no legal basis for assigning a 
schedular rating in excess of the current 50 percent for the 
headache disability.  

TDIU on a Schedular Basis

The second issue on appeal involves the issue of a total 
rating based on unemployability due to service-connected 
disabilities.  Such a total rating may be granted where the 
schedular rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

The veteran's only service-connected disability is vascular 
headaches, rated 50 percent disabling, effective July 30, 
1997.  As the veteran's service-connected disability as not 
been rated 60 percent or higher, under the 38 C.F.R. § 
4.16(a) criteria outlined above, he does not meet the 
schedular criteria for a schedular TDIU rating.  
Consequently, a TDIU rating on a schedular basis, under 38 
C.F.R. § 4.16(a), is not warranted, and must be denied for 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Discussion of further factors for 
consideration follows in the remand below.




ORDER

Entitlement to a schedular rating in excess of 50 percent for 
service-connected vascular headaches is not warranted.  
Entitlement to TDIU on a schedular basis is not warranted.  
To that extent, the appeal is denied.


REMAND

The current appeal also includes the issues of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) for the veteran's service-connected vascular 
headaches, and pursuant to 38 C.F.R. § 4.16(b) for TDIU.  
Again, the Board notes that a 50 percent disability rating is 
the highest rating assignable under the current rating 
criteria for migraine headaches.  See 38 C.F.R. § 4.124(a) 
(2007), Diagnostic Code 8100; Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).   

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).

Further, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, for those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b). 

In the instant case there is evidence to suggest that the 
severity of the veteran's service-connected vascular 
headaches disability is sufficient to warrant referral for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the veteran's service-connected vascular headaches, and 
under 38 C.F.R. § 4.16(b) for TDIU.  The veteran was 
previously employed as a registered nurse until he stopped 
working in 1997.  A January 2004 VA treatment record showed 
that the veteran had chronic recurrent migraine headaches 
that appeared to be quite disabling.  Significantly, a 
September 2007 VA examination report stated that the 
veteran's migraine headaches were serious enough to prevent 
him from working as a registered nurse.  The examiner opined 
that the veteran's descriptions had been consistent 
throughout the years and the examiner had no doubt that the 
veteran had a significant problem with migraine headaches, 
which would prevent him from concentrating on patient care 
and could lead to mistakes in medications and treatment of 
patients.  The examiner also indicated that the veteran would 
have difficulty working a sedentary administrative job with 
requirements for concentration, planning and reviewing of 
patient care.  The examiner further indicated that until the 
veteran's headaches could be treated effectively, the veteran 
should not work in the nursing field.  

Given the evidence of record, the Board finds that marked 
interference with employment has been shown; and, thus, 
submission of the issue of an increased rating for vascular 
headaches to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted pursuant to 38 C.F.R. § 
3.321(b)(1).  Further, as there has also been evidence of 
unemployability, the criteria for submission of the issue of 
TDIU to the Director, Compensation and Pension Service for 
extraschedular consideration is warranted pursuant to 38 
C.F.R. § 4.16(b).  

Lastly, in a March 2007 statement, the veteran stated that he 
had a private examination in March 2007 pertaining to his 
headaches at Hidalgo Medical Services.  It does not appear 
that these records have been associated with the claims file.  
However, in its October 2007 supplemental statement of the 
case, the RO provided that the veteran had not submitted 
authorization in order for the RO to obtain these records.  
Nevertheless, in light of the need to return this case for 
another matter, the RO should take appropriate action, 
including attempting to get authorization from the veteran, 
to obtain these medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action, including attempting to get 
authorization from the veteran, to obtain 
medical records from March 2007 from 
Hidalgo Medical Services.  If these 
records are unavailable, it should be 
clearly noted in the claims file. 

2.  Thereafter, the RO should submit the 
veteran's claims for an extraschedular 
rating for his service-connected vascular 
headaches and for a total disability 
rating based on individual 
unemployability on an extraschedular 
basis to the Under Secretary for Benefits 
or Director, Compensation and Pension 
Service for extraschedular consideration.

3.  Thereafter, the remaining two 
extraschedular issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


